Citation Nr: 0903276	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-22 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residual laceration with fractured right fifth metacarpal and 
arthritis (little finger of the right (major) hand). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from November 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO continued a noncompensable 
evaluation assigned to the service-connected residual 
laceration with fractured right fifth metacarpal and arthritis 
(little finger of the right hand).  The veteran timely appealed 
the RO's October 2005 rating action to the Board, and this 
appeal ensued.


FINDINGS OF FACT

1.  The veteran is right-hand dominant.

2.  From January 24, 2005--date the RO received the veteran's 
increased evaluation claim--the service-connected residual 
laceration with fractured right fifth metacarpal and arthritis 
(little finger of the right hand) has been manifested by some 
pain on motion, with x-ray evidence of arthritis.


CONCLUSION OF LAW

From January 24, 2005, the criteria for a 10 percent disability 
rating, but no higher, have been met for the service-connected 
residual laceration with fractured right fifth metacarpal and 
arthritis (little finger of the right hand).  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Codes 5103, 5010, 5227, 5230 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice and the evidence currently of 
record is sufficient to substantiate his increased evaluation 
claim decided in the decision below.  Therefore, no further 
development of this issue is required under 38 U.S.C.A. §§ 
5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2008).

II.  Relevant Laws and Regulations

	Increased Evaluation-general laws and regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 
38 C.F.R. § 4.21 (2008).

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), it was held 
that where entitlement to compensation has already been 
established, such as in the case at bar, and an increase in the 
disability rating is at issue, the present level of disability 
is of primary concern.  Where an initially assigned disability 
evaluation is not at issue, consideration is also given to 
assigning staged ratings.  The Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis below is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods from the time the RO 
received the claim for increase for the disability on appeal on 
January 24, 2005.  (See, VA Form 21-526, Veteran's Application 
for Compensation and/or Pension, received by the RO on January 
24, 2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary shall 
consider all information and lay and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the 
Secretary shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2008); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny 
a claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

	Orthopedic criteria

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 (2008) allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range of 
motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 
38 C.F.R. § 4.45 (2008) provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

III.  Legal Analysis

The veteran contends that his service-connected residual 
laceration with fractured right fifth metacarpal and arthritis 
(little finger of the right hand) warrants a 10 percent 
disability rating.  He maintains that he has pain in the right 
little finger, especially when he tries to perform skills 
integral to his job as a carpenter.  (See, VA Form 21-4138, 
Statement in Support of Claim, dated and signed by the veteran 
in January 2006).

The veteran's service-connected connected residual laceration 
with fractured right fifth metacarpal and arthritis (little 
finger of the right hand) has been evaluated at the 
noncompensable level under Diagnostic Codes 5227 (ankylosis of 
the ring or little finger) and 5230 (limitation of motion of 
the ring or little finger).  The evidence shows, and as will be 
discussed in the analysis below, that the veteran has some 
ulnar deviation and limitation of motion of his right fifth 
little finger.  

The scheduler rating provides for a noncompensable rating for 
ankylosis of the little (fifth) finger, whether it is 
unfavorable or favorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2008).  A note following the diagnostic code advises that 
consideration should be give whether evaluation as amputation 
is warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id. 

Under Diagnostic Code 5230, any degree of limiation of motion 
of the right (fifth) finger is assigned a noncompensable 
rating, whether it affects the minor or major hand, 
respectively.  38 C.F.R. § 4.71, Diagnostic Codes 5230 (2008).  

In essence, the rating schedule does not provide for a 
compensable rating for limitation of motion, or even ankylosis, 
of the little finger alone. 38 C.F.R. § 4.71a, Codes 5227, 5230 
(2008).  Here, a July 2005 VA examination report does not 
disclose any involvement of other digits of the right hand.  
The veteran demonstrated a good right hand grip and grasp; he 
had good dexterity.  There was some deformity of the distal 
metacarpal and ulnar deviation of the right little finger.  
There was pain and tenderness with motion.  He was able to get 
"pulps to palms normally."  The veteran had 70 degrees of 
flexion at the metacarpal phalangeal and distal interphalangeal 
joints of the right little finger and 100 degrees at the 
proximal interphalangeal joint.  Repetitive use of the right 
little finger caused increased aches, pains, soreness, 
tenderness, and fatigability.  The VA examiner indicated that 
previous x-rays of the right little finger showed some 
deformity of the distal metacarpal and arthritis.  A diagnosis 
of residual laceration with fractured right fifth metacarpal 
was entered.  

The July 2005 examination disclosed pain with motion of the 
right little finger. Therefore, painful motion has clearly been 
established, as has arthritis of the right little finger.  See 
38 C.F.R. § 4.59.  As noted above, the rating schedule does not 
provide for a compensable rating for limitation of motion, or 
even ankylosis, of the little finger alone.  38 C.F.R. § 4.71a, 
Codes 5227, 5230 (2008).  Notwithstanding the foregoing, a 
compensable rating for arthritis can be assigned based on x-ray 
findings of arthritis and painful motion under 38 C.F.R. § 
4.59, which states that painful motion with joint or 
periarticular pathology is entitled to at least the minimum 
compensable rating for the joint.  See also VAOPGCPREC 9-98, 
footnote 1; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Therefore, an evaluation by analogy under the criteria 
for evaluating arthritis due to trauma/degenerative arthritis 
is proper. See 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5003 
and 5010 (2008).

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings will be rated as degenerative 
arthritis, which is rated based on limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. When, 
however, the limitation of motion of the specific joint (or 
joints) involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each major joint or group of minor joints affected by 
limitation of motion, to be combined not added. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003; see also 38 
C.F.R. § 4.59 (2008); Hicks v. Brown, 8 Vet. App. 417, 420 
(1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991)).

The medical evidence discussed above shows that, by analogy, 
the symptomatology of the veteran's right fifth finger 
disability does meet the criteria for a 10 percent disability 
rating, but no more. There is evidence as discussed earlier, 
confirmed by findings, that the joints of the finger are 
affected by limitation of motion, albeit at a noncompensable 
level under appropriate diagnostic codes. Therefore, a 10 
percent disability rating, but no more, is warranted. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

Thus, in view of the foregoing, it is the Board's judgment that 
the disability picture more nearly approximates the pain on 
motion required for a 10 percent rating, and, hence, a 10 
percent rating is warranted for service-connected residual 
laceration with fractured right fifth metacarpal and arthritis 
(little finger of the right (major) hand).  38 C.F.R. § 4.7.

As noted above, the service-connected residual laceration with 
fractured right fifth metacarpal and arthritis (little finger 
of the right hand) has not been shown to result in limitation 
of motion of other digits, or interfere with overall function 
of the right hand.  See 38 C.F.R. § 4.71a, Code 5227, Note.  
Additionally, the veteran has significant function remaining of 
the right hand, and would not be as well served by amputation.  
See 38 C.F.R. § 4.71a Code 5156 (2008).  Thus, a higher or 
separate rating is not warranted under the aforementioned 
diagnostic codes.  

An initial rating in excess of 10 percent is not warranted for 
the service-connected residual laceration with fractured right 
fifth metacarpal and arthritis (little finger of the right 
(major) hand)under 38 C.F.R. § 4.118, Diagnostic Code 7801, 
scars, other than head, face, or neck, that are deep or that 
cause limited motion.  Under that code, a 20 percent evaluation 
requires that the scar be deep or cause limitation of motion, 
and exceed an area of 12 square inches (77 square centimeters).  
When evaluated by VA in July 2005, the veteran's right little 
finger laceration was described by the examiner as "slight."  
The record does not reflect, nor does the veteran contend, that 
his laceration of the right little finger exceeds an area of 12 
square inches (77 square centimeters).  Thus, the service-
connected right little finger laceration does not meet or 
approximate the criteria for a 20 percent evaluation under 
Diagnostic Code 7801.  Id.

Given the award of 10 percent in the analysis above for the 
service-connected residual laceration with fractured right 
fifth metacarpal and arthritis (little finger of the right 
(major) hand), and as 10 percent rating is the maximum rating 
available under 38 C.F.R. § 4.118, Diagnostic Codes 7802 and 
7803, higher evaluations are not warranted under either of 
those codes.  38 C.F.R. § 4.118, Diagnostic Codes 7802 and 
7803.  
Finally, as the laceration is located on the veteran's right 
little finger, Diagnostic Code 7800 (disfigurement of the head, 
face, or neck) is not for application in this case.  See, 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

IV.  Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension Service, 
for consideration of an extraschedular evaluation. 38 C.F.R. § 
3.321(b)(1) (2008).  In this case, the rating schedule is not 
inadequate, as there are higher ratings provided for amputation 
of the little finger or for resulting limitation of motion of 
other digits or interference with overall hand function.  In 
addition, there is no medical evidence that the veteran's 
service-connected right (major) little finger disability caused 
marked interference with employment, or necessitated any 
periods of hospitalization.  While the veteran has maintained 
that his service-connected right little finger disability has 
interfered with his employment as a carpenter, a July 2005 VA 
examination discloses that the appellant reported being 
"retired" and "not working."  (See, July 2005 VA examination 
report).  Thus, the evidence does not present an exceptional or 
unusual disability picture that markedly interferes with 
employment as to render impractical the application of the 
regular schedular standards.  Therefore, the Board concludes 
that the veteran is adequately compensated by application of 
regular schedular standards and that referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b) is not 
warranted.


ORDER

From January 24, 2005, a 10 percent rating for residual 
laceration with fractured right fifth metacarpal and arthritis 
(little finger of the right (major) hand), but no higher, is 
granted, subject to regulations governing the payment of 
monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


